Citation Nr: 1039381	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for herniated nucleus pulposus.

2.  Entitlement to service connection for radiculopathy of the 
right and left lower extremities, to include as due to herniated 
nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1956. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined the Veteran's application 
to reopen his previously denied claim and denied entitlement to 
service connection for radiculopathy of the right and left lower 
extremities.  Timely appeals were noted from that decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that had been 
found insufficient in the previous denial.  

Although the June 2007 VCAA letter associated with the claims 
folder advised the Veteran what evidence is necessary to 
substantiate his underlying service connection claim for a low 
back disorder and discussed new and material evidence, that 
letter did not appropriately discuss the basis for the denial in 
the prior decision.  First, the letter identified the last final 
decision in this matter as a January 1965 RO ruling, when in fact 
the last final denial was issued by the Board in August 1966.  
Second, the letter stated that the claim was denied because 
"evidence of record failed to show this condition existed prior 
to 1964 (date of VA examination)."  While this fact was one of 
the bases for the denial, the August 1966 Board decision also 
discussed the Veteran's in-service back complaints and concluded 
that they were acute and transitory and did not result in chronic 
residuals.  Thus, the Board finds that the June 2007 letter does 
not comply with the Kent ruling.

The Veteran has been diagnosed with radiculopathy in the right 
and left lower extremities.  Review of his service treatment 
records shows that he was treated for sciatica and pain in the 
right ankle, hip and knee in July 1965.  Herniated nucleus 
pulposus was ruled out and bursitis or pyriform syndrome 
suspected.  Despite the evidence pertinent to current diagnoses 
of radiculopathy, and findings of sciatica and radiating pain in 
the extremities during service, the Veteran has not been afforded 
a VA examination of his lower extremities.  Thus, there is 
insufficient competent medical evidence for VA to make a decision 
on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Upon remand, a VA examination should be scheduled to determine 
the nature and etiology of the Veteran's radiculopathy of the 
right and left lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the Veteran of the 
evidence and information necessary to reopen 
the claim; (2) notifies the Veteran of the 
appropriate date of his last final denial 
(Board decision dated August 1966) and the 
reason for the previous denial (the claimed 
disability was not incurred in service, as 
the Veteran's in-service back complaints were 
acute and transitory and did not result in 
chronic residuals); and (3) notifies the 
Veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the Veteran's 
service connection claim (i.e., competent 
medical evidence establishing a nexus to 
service).  This notice is outlined by the 
Court in Kent, supra.  

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of his radiculopathy of 
the right and left lower extremities. The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination. All indicated studies 
should be conducted. All pertinent pathology 
which is found on examination should be noted 
in the evaluation report.

For any radiculopathy found, the examiner 
should render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that it had its onset 
during service.  A complete rationale should 
be provided for all opinions expressed, and 
any opinion should be reconciled with the 
July 1965 findings of sciatica and radiating 
pain in the extremities during service.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim. 
38 C.F.R. § 3.655.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
